Citation Nr: 1028819	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  09-02 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability other than PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to February 
1982.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  Jurisdiction over the case was ultimately 
transferred to the RO in Reno, Nevada.

The scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  The Board has accordingly characterized the issues as 
reflected on the title page.

The Veteran and her mother testified at a hearing before Decision 
Review Officer (DRO) in September 2008 and at a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ) in May 
2010.  Transcripts of both hearings are associated with the 
claims files.

During the May 2010 hearing, the Veteran's representative 
submitted a lay statement from the Veteran's sister and VA 
medical center (VAMC) mental health outpatient notes directly to 
the Board, with a waiver of the Veteran's right to have the 
evidence initially considered by the RO.

The issue of entitlement to service connection for a psychiatric 
disability other than PTSD is addressed in the Remand that 
follows the Order section of this decision.





FINDING OF FACT

The Veteran has PTSD that is etiologically related to an in-
service stressor supported by credible evidence.


CONCLUSION OF LAW

PTSD was incurred in active duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R.        §§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the disability-rating and effective-date elements of her PTSD 
claim.  In addition, the evidence currently of record is 
sufficient to substantiate her claim.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection also may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for PTSD requires: (1) medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, between 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

Where the claimed stressor is not related to combat, a veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  In such cases, the record must contain service records 
or other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors.  See 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 
10 Vet. App. 128, 142 (1997).

If a PTSD claim is based on in-service personal assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  VA will not deny a PTSD claim that is based on in-
service personal assault without first advising the claimant that 
evidence from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the opportunity 
to furnish this type of evidence or advise VA of potential 
sources of such evidence.  VA may submit any evidence that it 
receives to an appropriate medical or mental health professional 
for an opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3).

A recent amendment of § 3.304(f) is not relevant to a claim based 
on an in-service personal assault.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran asserts that she is entitled to service connection 
for PTSD because it is due to an in-service personal assault.  
Specifically, the Veteran contends that she was raped by three 
fellow soldiers while in service, approximately in November 1981.

The Board has reviewed the evidence of record and finds, for the 
reasons expressed below, that service connection is warranted for 
PTSD.

Service treatment records (STRs) show no indication of 
psychiatric symptoms or treatment.  However, in November 1981, 
the Veteran reported abdominal pain, pain in her pelvic region, 
an inability to urinate, and vaginal bleeding.

The Veteran's service personnel records (SPRs) show she received 
a Certificate of Achievement in June 1981; received a letter of 
appreciation for outstanding performance in August 1981; was 
recommended for elimination proceedings for unsuitability in 
December 1981; and was approved for immediate separation for 
unsuitability in January 1982.

The report of a private psychological evaluation by Dr. JDD, 
Ph.D., in May 2007 shows the Veteran reported being raped in 
service and experiencing sleep disturbances as a result of the 
incident.  Dr. JDD diagnosed PTSD and stated that the diagnosis 
included symptoms of needing to walk off of jobs and get away; 
hearing voices; and that these symptoms were related to the 
Veteran having been raped in the military.

VA mental health outpatient treatment plan notes also show that 
the Veteran reported the aforementioned incident of being raped 
in service with symptoms to include continued mood swings; crying 
spells, intrusive thoughts about the rape during her waking time, 
feeling sad, and scratching herself.  Specifically, a note in 
September 2007 shows diagnoses of PTSD and history of sexual 
trauma.  A note in January 2009 shows a diagnosis of PTSD, 
secondary to sexual trauma. 

Also of record are multiple lay statements by the Veteran's now 
deceased father, and one from her sister in May 2010, attesting 
to how the Veteran recounted the alleged rape in service, 
confiding in them after the incident.

The Veteran submitted statements and generally testified, with 
her mother, before the undersigned VLJ and a DRO as to how she 
was drugged, taken to a dark room, and brutally raped by three 
fellow soldiers.  The Veteran also testified that she was 
hospitalized after the rape, in November 1981, but nothing was 
put in the report about the incident.  She stated that she spoke 
to family members and the Chaplin about the rape, but no reports 
from the Chaplin were put in her record.  

The Board has found the Veteran's testimony and statements 
concerning the incident of rape in service to be credible.  As 
this claim is based on an in-service personal assault, the Board 
finds supporting evidence from the STRs, noting that in November 
1981 the Veteran experienced abdominal pain, pain in her pelvic 
region, an inability to urinate, and vaginal bleeding; SPRs, 
showing a deterioration in work performance following the claimed 
assault; and statements from family members that she confided in 
them after the incident.  Therefore, this stressor is conceded.  

In light of the confirmed diagnoses of PTSD, noted in one report 
as being secondary to sexual trauma, and the Board's 
determination that the in-service stressor supporting the 
diagnosis did occur, the Veteran is entitled to service 
connection for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

In Clemons, the Court found that an appellant's claim for service 
connection PTSD should have been construed more broadly by VA as 
a claim for service connection for any mental disability.  The 
Court noted that the claimant was not competent to diagnose a 
particular psychiatric disability, such as PTSD, but that he was 
competent to describe his mental symptoms.  Id. at 4-5, citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  The Court also noted that 
the evidence submitted in support of the claim showed that the 
appellant had been diagnosed with psychiatric disabilities other 
than PTSD and that these disabilities arose "from the same 
symptoms for which he was seeking benefits."  Id. at 9.  The 
Court held that, in construing a claim, the Board must consider 
any disability "that may reasonably be encompassed by several 
factors including: the claimant's description of the claim; the 
symptoms the claimant describes; and the information the claimant 
submits or that the Secretary obtains in support of the claim."  
Id. at 5.

In the case at hand, the record reflects that the Veteran has 
been diagnosed with other psychiatric disorders, such as bipolar 
disorder.  In accordance with Clemons, the Board has concluded 
that the Veteran is seeking service connection for psychiatric 
disability, variously diagnosed.  The RO has not addressed 
whether service connection is warranted for any psychiatric 
disability other than PTSD.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should undertake all 
indicated development, to include affording 
the Veteran appropriate notice; obtaining any 
outstanding, pertinent records; and affording 
the Veteran an appropriate examination.

2.  Then, the RO or the AMC should adjudicate 
the issue of entitlement to service 
connection for psychiatric disability other 
than PTSD.  If the benefit sought on appeal 
is not granted to the Veteran's satisfaction, 
a supplemental statement of the case should 
be issued, and the Veteran and her 
representative should be afforded the 
requisite opportunity to respond before the 
case is returned to the Board for further 
appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until she is otherwise 
notified but she has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


